Registration Nos. 002-65539/811-2958 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Post-Effective Amendment No. 115 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 98 /X/ T. ROWE PRICE INTERNATIONAL FUNDS, INC. Exact Name of Registrant as Specified in Charter 100 East Pratt Street, Baltimore, Maryland 21202 Address of Principal Executive Offices 410-345-2000 Registrants Telephone Number, Including Area Code David Oestreicher 100 East Pratt Street, Baltimore, Maryland 21202 Name and Address of Agent for Service Approximate Date of Proposed Public Offering May 26 , 2011 It is proposed that this filing will become effective (check appropriate box): / / Immediately upon filing pursuant to paragraph (b) / / On (date) pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / On (date) pursuant to paragraph (a)(1) / X/ 75 days after filing pursuant to paragraph (a)(2) / / On (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: / / This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SUBJECT TO COMPLETION Information contained herein is subject to completion or amendment. A Registration Statement relating to these securities has been filed with the Securities and Exchange Commission. These securities may not be sold nor may offers to buy be accepted prior to the time the Registration Statement becomes effective. This Prospectus shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of these securities in any state in which such offer, solicitation, or sale would be unlawful prior to registration or qualification under the securities laws of any such state. The Registration Statement of the T. Rowe Price International Funds, Inc. (the Registrant) on Form N1A (File Nos.: 002-65539/811-2958) is hereby amended under the Securities Act of 1933 to add a new series and class. T. Rowe Price Emerging Markets Local Currency Bond Fund Prospectus T. Rowe Price Emerging Markets Local Currency Bond FundAdvisor Class Prospectus T. Rowe Price Statement of Additional Information Page 4 PART C OTHER INFORMATION Item 28. Exhibits (a)(1) Articles of Restatement of T.Rowe Price International Funds, Inc., dated August6, 2001 (electronically filed with Amendment No. 70 dated February27, 2004) (a)(2) Articles Supplementary of T.Rowe Price International Funds, Inc., on behalf of T.Rowe Price International Stock FundR Class, T.Rowe Price International Growth & Income FundAdvisor Class, and T.Rowe Price International Growth & Income FundR Class, dated September5, 2002 (electronically filed with Amendment No. 67 dated February28, 2003) (a)(3) Articles Supplementary of T.Rowe Price International Funds, Inc., dated May11, 2004 (electronically filed with Amendment No. 89 dated February25, 2005) (a)(4) Articles Supplementary of T.Rowe Price International Funds, Inc., dated February7, 2006 (electronically filed with Amendment No. 92 dated February27, 2006) (a)(5) Articles Supplementary of T.Rowe Price International Funds, Inc., on behalf of T.Rowe Price Overseas Stock Fund, dated October18, 2006 (electronically filed with Amendment No. 81 dated December27, 2006) (a)(6) Articles Supplementary of T.Rowe Price International Funds, Inc., on behalf of T.Rowe Price Africa & Middle East Fund, dated April24, 2007 (electronically filed with Amendment No. 85 dated June15, 2007) (a)(7) Articles Supplementary of T.Rowe Price International Funds, Inc., dated July24, 2007 (electronically filed with Amendment No. 86 dated February28, 2008) (a)(8) Articles Supplementary of T.Rowe Price International Funds, Inc., dated February6, 2008 (electronically filed with Amendment No. 87 dated April25, 2008) (a)(9) Articles Supplementary of T. Rowe Price International Funds, Inc., on behalf of T. Rowe Price Global Large-Cap Stock Fund and T. Rowe Price Global Large-Cap Stock FundAdvisor Class, dated July 24, 2008 (electronically filed with Amendment No. 89 dated October 17, 2008) (a)(10) Certificate of Correction of T.Rowe Price International Funds, Inc., on behalf of T.Rowe Price Global Large-Cap Stock Fund and T.Rowe Price Global Large-Cap Stock FundAdvisor Class, dated September16, 2008 (electronically filed with Amendment No. 89 dated October17, 2008) (a)(11) Articles Supplementary of T.Rowe Price International Funds, Inc., on behalf of T.Rowe Price Global Infrastructure Fund and T.Rowe Price Global Infrastructure FundAdvisor Class, dated October28, 2009 (electronically filed with Amendment No. 94 dated January22, 2010) (a)(12) Form of Articles Supplementary of T.Rowe Price International Funds, Inc., on behalf of T.Rowe Price Emerging Markets Local Currency Bond Fund and T.Rowe Price Emerging Markets Local Currency Bond FundAdvisor Class, dated February 3, 2011 (b) By-Laws of Registrant, as amended May1, 1991, September 30, 1993, July 21, 1999, February5, 2003, April21, 2004, February8, 2005, and July22, 2008 (electronically filed with Amendment No. 90 dated February26, 2009) (c) See Article FIFTH, Capital Stock, paragraphs (B)-(E) of the Articles of Restatement, (electronically filed with Amendment No. 70); and Article II, Shareholders, in its entirety, and Article VIII, Capital Stock, in its entirety, of the Bylaws (electronically filed with Amendment No. 89) (d)(1) Investment Management Agreement between Registrant and Rowe Price-Fleming International, Inc., on behalf of T.Rowe Price International Bond Fund, dated May1, 1990 (electronically filed with Amendment No.42 dated February28, 1994) (d)(2) Investment Management Agreement between Registrant and Rowe Price-Fleming International, Inc., on behalf of T.Rowe Price International Stock Fund, dated May1, 1990 (electronically filed with Amendment No.42 dated February28, 1994) Page 5 (d)(3) Investment Management Agreement between Registrant and Rowe Price-Fleming International, Inc., on behalf of T.Rowe Price International Discovery Fund, dated May1, 1991 (electronically filed with Amendment No. 42 dated February28, 1994) (d)(4) Investment Management Agreement between Registrant and Rowe Price-Fleming International, Inc., on behalf of T. Rowe Price European Stock Fund, dated May1, 1990 (electronically filed with Amendment No.42 dated February28, 1994) (d)(5) Investment Management Agreement between Registrant and Rowe Price-Fleming International, Inc., on behalf of T.Rowe Price New Asia Fund, dated May1, 1991 (electronically filed with Amendment No.42 dated February28, 1994) (d)(6) Investment Management Agreement between Registrant and Rowe Price-Fleming International, Inc., on behalf of T.Rowe Price Japan Fund, dated November6, 1991 (electronically filed with Amendment No.42 dated February28, 1994) (d)(7) Investment Management Agreement between Registrant and Rowe Price-Fleming International, Inc., on behalf of T.Rowe Price Latin America Fund, dated November3, 1993 (electronically filed with Amendment No. 41 dated December16, 1993) (d)(8) Investment Management Agreement between Registrant and Rowe Price-Fleming International, Inc., on behalf of T.Rowe Price Emerging Markets Bond Fund, dated November2, 1994 (electronically filed with Amendment No. 44 dated December22, 1994) (d)(9) Investment Management Agreement between Registrant and Rowe Price-Fleming International, Inc., on behalf of T.Rowe Price Emerging Markets Stock Fund, dated January25, 1995 (electronically filed with Amendment No. 49 dated March22, 1995) (d)(10) Investment Management Agreement between Registrant and Rowe Price-Fleming International, Inc., on behalf of T.Rowe Price Global Stock Fund, dated November1, 1995 (electronically filed with Amendment No. 51 dated December20, 1995) (d)(11) Investment Management Agreement between Registrant and Rowe Price-Fleming International, Inc., on behalf of T.Rowe Price International Growth & Income Fund, dated November4, 1998 (electronically filed with Amendment No. 56 dated November19, 1998) (d)(12) Investment Management Agreement between Registrant and T.Rowe Price International, Inc., on behalf of T.Rowe Price Emerging Europe & Mediterranean Fund, dated April19, 2000 (electronically filed with Amendment No. 62 dated April28, 2000) (d)(13) Investment Subadvisory Agreement between T.Rowe Price International, Inc. and T.Rowe Price Global Investment Services Limited, on behalf of T.Rowe Price International Discovery and T.Rowe Price Japan Funds, dated May15, 2003 (electronically filed with Amendment No. 69 dated June30, 2003) (d)(14) Amended Investment Management Agreement between Registrant and T.Rowe Price Associates, Inc., dated August1, 2004 (electronically filed with Amendment No. 89 dated February25, 2005) (d)(15) Investment Management Agreement between Registrant and T.Rowe Price International, Inc., on behalf of T.Rowe Price Overseas Stock Fund, dated October18, 2006 (electronically filed with Amendment No.81 dated December21, 2006) (d)(16) Investment Management Agreement between Registrant and T. Rowe Price International, Inc., on behalf of T.Rowe Price Africa & Middle East Fund, dated April24, 2007 (electronically filed with Amendment No.85 dated June15, 2007) (d)(17) Investment Management Agreement between Registrant and T.Rowe Price International, Inc., on behalf of T.Rowe Price Global Large-Cap Stock Fund, dated July22, 2008 (electronically filed with Amendment No.89 dated October17, 2008) (d)(18) Investment Management Sub-Delegation Agreement between T.Rowe Price International, Inc. and T.Rowe Price Global Toshi Komon, on behalf of T.Rowe Price International Discovery and T.Rowe Price Japan Funds, dated June15, 2009 (electronically filed with Amendment No. 93 dated December11, 2009) Page 6 (d)(19) Investment Management Agreement between Registrant and T.Rowe Price International, Inc., on behalf of T.Rowe Price Global Infrastructure Fund, dated October20, 2009 (electronically filed with Amendment No.94 dated January22, 2010) (d)(20) Restated Investment Management Agreement between Registrant and T. Rowe Price International, Inc., on behalf of T.Rowe Price Africa & Middle East Fund, dated December 31, 2010 (electronically filed with Amendment No.97 dated February28, 2011) (d)(21) Restated Investment Management Agreement between Registrant and T. Rowe Price International, Inc., on behalf of T.Rowe Price Emerging Europe & Mediterranean Fund, dated December 31, 2010 (electronically filed with Amendment No.97 dated February28, 2011) (d)(22) Restated Investment Management Agreement between Registrant and T. Rowe Price International, Inc., on behalf of T.Rowe Price Emerging Markets Stock Fund, dated December 31, 2010 (electronically filed with Amendment No.97 dated February28, 2011) (d)(23) Restated Investment Management Agreement between Registrant and T. Rowe Price International, Inc., on behalf of T.Rowe Price European Stock Fund, dated December 31, 2010 (electronically filed with Amendment No.97 dated February28, 2011) (d)(24) Restated Investment Management Agreement between Registrant and T. Rowe Price International, Inc., on behalf of T.Rowe Price Global Large-Cap Stock Fund, dated December 31, 2010 (electronically filed with Amendment No.97 dated February28, 2011) (d)(25) Restated Investment Management Agreement between Registrant and T. Rowe Price International, Inc., on behalf of T.Rowe Price Global Stock Fund, dated December 31, 2010 (electronically filed with Amendment No.97 dated February28, 2011) (d)(26) Restated Investment Management Agreement between Registrant and T. Rowe Price International, Inc., on behalf of T.Rowe Price Global Infrastructure Fund, dated December 31, 2010 (electronically filed with Amendment No.97 dated February28, 2011) (d)(27) Restated Investment Management Agreement between Registrant and T. Rowe Price International, Inc., on behalf of T.Rowe Price International Discovery Fund, dated December 31, 2010 (electronically filed with Amendment No.97 dated February28, 2011) (d)(28) Restated Investment Management Agreement between Registrant and T. Rowe Price International, Inc., on behalf of T.Rowe Price International Growth & Income Fund, dated December 31, 2010 (electronically filed with Amendment No.97 dated February28, 2011) (d)(29) Restated Investment Management Agreement between Registrant and T. Rowe Price International, Inc., on behalf of T.Rowe Price International Stock Fund, dated December 31, 2010 (electronically filed with Amendment No.97 dated February28, 2011) (d)(30) Restated Investment Management Agreement between Registrant and T. Rowe Price International, Inc., on behalf of T.Rowe Price Japan Fund, dated December 31, 2010 (electronically filed with Amendment No.97 dated February28, 2011) (d)(31) Restated Investment Management Agreement between Registrant and T. Rowe Price International, Inc., on behalf of T.Rowe Price Latin America Fund, dated December 31, 2010 (electronically filed with Amendment No.97 dated February28, 2011) (d)(32) Restated Investment Management Agreement between Registrant and T. Rowe Price International, Inc., on behalf of T.Rowe Price New Asia Fund, dated December 31, 2010 (electronically filed with Amendment No.97 dated February28, 2011) (d)(33) Restated Investment Management Agreement between Registrant and T. Rowe Price International, Inc., on behalf of T.Rowe Price Overseas Stock Fund, dated December 31, 2010 (electronically filed with Amendment No.97 dated February28, 2011) Page 7 (d)(34) Form of Investment Management Agreement between Registrant and T.Rowe Price Associates, Inc., on behalf of T.Rowe Price Emerging Markets Local Currency Bond Fund and the T. Rowe Price Emerging Markets Local Currency Bond Fund–Advisor Class, dated February 3, 2011 (d)(35) Form of Investment Sub-Advisory Agreement between T. Rowe Price Associates, Inc. and T.Rowe Price International Ltd., on behalf of T.Rowe Price Emerging Markets Local Currency Bond Fund, dated February 3, 2011 (e) Underwriting Agreement between Registrant and T.Rowe Price Investment Services, Inc., dated May1, 2003 (electronically filed with Amendment No. 68 dated April29, 2003) (f) Inapplicable (g) Custody Agreements (g)(1) Custodian Agreement between T. Rowe Price Funds and State Street Bank and Trust Company, dated January 28, 1998, as amended November 4, 1998, April 21, 1999, February 9, 2000, April 19, 2000, July 18, 2000, October 25, 2000,
